Per Curiam.
The judgment of the Supreme Court will be affirmed, for the reasons stated in its per curiam, except the statement that the facts showed that the defendants surrendered the premises. We think the facts showed that the premises were not surrendered but were abandoned, and that the plaintiffs thereupon resumed control of them.
For affirmance—The Chancellor, Chile Justice, Garrison, Swayze, Parker, Minturn, Kalisch, White, Terhune, Heppenheimer, Williams, Taylor, JJ. 12.
For reversal—None.